Title: From Thomas Jefferson to James Brown, 4 November 1792
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Nov. 4. 1792.

According to the permission in your letter which I recieved at Monticello, I drew on you about a fortnight ago in favor of Messrs. Clow & co. for two hundred dollars, and have drawn on you to day in favor of the Revd. Matthew Maury for 1662/3 Doll. and in favor of John Garland Jefferson for seventy five Dollars. These last orders will probably be presented to you towards the latter part of this month.
I expect that Colo. Bell has forwarded to your care a box of books and cask of hams for me. I will ask the favor of your attention to send them here before the ice sets in, consequently immediately.
I have received the most pressing instances to encourage the sending flour to Marseilles, where, and in all the Southern parts of France, and in Italy there is likely to be great distress. The prospect is such that the Mayor and municipality of Marseilles have written a letter to the President of the U.S. praying his interference, and promising to sollicit a naval protection from the National assembly for our vessels from the streights to Marseilles and back again. These papers will be published  in the gazettes of this week for the information of the merchants. I am with great esteem Dear Sir your friend & servt

Th: Jefferson

